IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-50470
                           Summary Calendar



JOHN WILLIAM WINSLOW,

                                           Plaintiff-Appellant,


versus

BOB OWENS, Texas Board of
Pardons and Paroles,

                                           Defendant-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-783
                         - - - - - - - - - -
                           October 9, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     John William Winslow appeals the dismissal of his suit as

frivolous.     Winslow contends that he has a liberty interest in

the applicable parole procedures and that the district court

erred in denying his request that it convene a three-judge panel

to consider his constitutional claims.     We have reviewed the

record and Winslow’s brief and AFFIRM the district court’s


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50470
                               - 2 -

dismissal for essentially the same reasons adopted by the

district court.   Winslow v. Owens, A-95-CV-783 (W.D. Tex. May 30,

1996).

     AFFIRMED.